Title: VI. On Weights and Measures, [ca. April 1784]
From: Jefferson, Thomas
To: Hogendorp, G. K. van


The English foot is to the Parisian as 1000:1068
The English foot is such that a pendulum which vibrates in a second is 3f.3.2I. long
The English mile is 1760 yards = 5280 feet
An acre is 208.7 feet square. There are 640 acres in a square mile.
The English use two kinds of pounds, viz the Avoirdupois and the Troy pound.
by the former they weigh heavy coarse commodities by the latter they weigh gold and silver, medecines &c.
The French pound is to the Avoirdupois pound as 109:100
14. ℔ Avoirdupois are equal to 17 ℔ Troy
